Title: Samuel Partridge to John Adams, 6 Apr. 1786
From: Partridge, Samuel
To: Adams, John


          
            
              Sir
            
            

              Boston

              Aprl 6th. 1786
            
          

          I Suppose that Before this Comes to your hand, you will Receive
            some papers from Congress Reletive to goods taken from me And four others by
            order of Genl. How at the time that he Left this town, which
            I was indebted for to Lane son And Fraser in London, And it was takeing Away the means
            of Paying them. And thay Are this day A pushing me for Payment or Security by
            there Atturneys hear, which will Leave me in disagreable Circumstances, if this Money
            Cannot Be obtain’d, I am Sensable of your fealings for Such As Exerted themselves in
            bringing About the grate Event, Of Independance, I have ondly to Request that you will
            Make our Case your one So far as you Can, And favour Me With A few lines Adviseing of
            the Reception that our deman[d] Meats with, And you will grately oblige— / Sr: / Your Most obedd. Hume Sert


          
            
              Saml. Partridge
            
          
          
            PS. Shall be farther oblgd. of Your
              Appinon any Matter So far As may be Consistant
          
        